department of the treasury internal_revenue_service washington d c jul z tax_exempt_and_government_entities_division uil no attn legend company a company firm c firm d individual e individual f individual g individual h dear this is in response to a letter dated date as supplemented by information received on date in which you request through your authorized representative an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations the p a regulations to file the notice of election described in sec_3 of revproc_93_40 c b rev_proc to be treated as operating qualified separate lines of business qslobs under sec_414 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of company a's ruling_request affidavits supporting these facts and representations were also submitted company a is a holding_company with nine wholly-owned subsidiaries each of its subsidiaries sponsors a plan described under sec_401 a and k of the code 401_k_plan ' company b a subsidiary of company a established it sec_401 k plan in company a acquired company bin prior to the acquisition company b was not part of a controlled_group following the acquisition in company b continued to operate as a separate_entity with its own financial and accounting systems human resources system and procedures employees and 401_k_plan company a had minimal involvement in the business operations of company b which continues to operate independently of company a and the other entities in company a's controlled_group company a recognized that certain plan qualification requirements apply to the controlled_group and retained firm c a third-party administrator to consolidate testing data for company a firm c tested the k plans maintained by company a's subsidiaries on an employer-wide basis including the average deferral percentage adp_test if excess_contributions were found company a's policy was to inform the affected subsidiary of the test results and identify the hces to whom corrective distributions should be made company a did not confirm with each subsidiary that the corrective distributions were actually made following the expiration of the transition_period for acquisitions contained in sec_410 of the code firm c began including company bin consolidated testing beginning in the plan_year company b provided the information requested each year and acknowledged company a's instructions to make corrective distributions to hces however company b failed to make the distributions instead company b followed the results of testing prepared by its own third-party administrator firm because it considered itself to be an independent entity with a stand-alone plan individual e the vice-president for human resources at company b has held her position since october of she had trained for several months with her predecessor who informed her that company b was not required to follow company a's testing results and instructions to make corrective distributions because it performed its own testing individual e did not understand the significance of company b's relationship to company a and she received confirmation that company b could act independently from company b's chief financial officer cfo individual g whose understanding was also based on advice given by individual e's predecessor individual g had also been informed by the prior cfo of company b that company a had assured company bit would operate independently after the acquisition in and company b's benefits manager individual f completed an annual questionnaire from firm which asked whether company b was part of a controlled_group whether it was a qslob and whether any changes in ownership had occurred individual f followed her predecessor's answers of responding negatively to these questions while individual f assisted in gathering the information annually provided to company a the request for information and instructions to make corrective distributions were sent to individual e and not to her the prior director of human resources for company a individual h recalls annual discussions with company b regarding the testing because company b did not believe it should be included in group testing individual h also recalls particular concerns from other subsidiaries about including company b in the testing because company b has a high percentage of hces in firm c had some communications with firm regarding company b's controlled_group status but no further action was taken prior to the spring of neither firm c nor firm raised the possibility of making a qslob election by filing the form 5310-a notice of qualified_separate_lines_of_business form 5310-a in the spring of individual e contacted benefits counsel to streamline the communications between company a and company b regarding plan testing at this time she learned that company a would be required to file the form_531 0-a in order for company b to rely on separate testing however she did not notify company a of this issue and became absorbed in company b's other business priorities she revisited the issue during the next round of testing in the spring of and at that time notified company a of the issue you represent that except for the filing of the form_531 0-a company b satisfied the requirements for treatment as a qslob beginning date based on the above facts and representations you request an extension of time pursuant to sec_301_9100-3 of the p a regulations to file the form 5310-a effective for plan years beginning on or after date in general sec_414 of the code provides that for purposes of sec_129 d and o b an employer shall be treated as operating separate lines of business during any year if the employer operates separate lines of business for bona_fide business reasons and satisfies certain other conditions under the code if the employer is treated as operating qualified_separate_lines_of_business for the year the employer may apply the minimi lm coverage requirements of sec_410 including the nondiscrimination requirements of sec_401 and the minimum participation requirements of sec_401 a separately with respect to the employees in each qualified separate business line sec_414 of the code requires that an employer notify the secretary_of_the_treasury that a line_of_business is being treated as separate for purposes of sec_129 and sec_41 o b sec_3 of revproc_93_40 sets forth the exclusive rules for satisfying the notice requirement of sec_414 of the code section dollar_figure of revproc_93_40 provides that notice must be given by filing form_531 0-a section dollar_figure of revproc_93_40 provides that notice for a testing year must be given on or before the notification date for the testing year the notification date for a testing year is the later of october of the year following the testing year or the 15th day of the 1oth month after the close of the plan_year of the plan of the employer that begins earliest in the testing year section dollar_figure of revproc_93_40 provides that after the notification date notice cannot be modified withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer takes timely action to provide a new notice sec_301_9100-1 a of the p a regulations states that the regulations under sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner of internal revenue commissioner will use to determine whether to grant an extension of time to make a regulatory election it further provides that the granting of an extension of time is not a determination that the taxpayer is otherwise eligible to make the election sec_301_9100-1 b of the p a regulations defines a regulatory election to mean an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin notice that an employer elects to be treated as operating qualified_separate_lines_of_business pursuant to sec_414 of the code and sec_3 of revproc_93_40 constitutes a regulatory election sec_301_9100-1 of the p a regulations provides that the commissioner in the commissioner's discretion may grant a reasonable extension of time under the rules of sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions oftime to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 section dollar_figure a of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government section dollar_figure b of the p a regulations provides that except as provided in paragraphs b i through iii of this section a taxpayer will be deemed to have acted reasonably and in good_faith if i the taxpayer's request for relief under this section is filed before the failure to make a timely election is discovered by the service ii the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii the taxpayer failed to mak the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election section dollar_figure b of the p a regulations provides that a taxpayer is deemed to have not acted reasonably or in good_faith if i the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed at the time relief is requested ii the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii the taxpayer requests relief based on hindsight section dollar_figure c of the p a regulations provides the standards for determining whether the interests of the government are prejudiced paragraph c i provides that the interests of the government are prejudiced if granting relief would result in lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made paragraph c ii provides that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section company a's ruling_request contains an explanation describing the circumstances that caused its failure to give the service timely notice of its qsl08 election for the testing year company had operated as an independent company prior to its acquisition by company a in and testing it sec_401 k plan established in on a controlled_group basis was not required until the plan_year beginning date company continued to operate independently from company a as it been assured it could do after the acquisition the persons involved in the administration of company 8' sec_401 k plan individuals e f and g and firm were unaware of the election until individual e learned of the requirement to file form 5310-a in the spring of and informed company a in the spring of firm c hired by company a in to test the k plans annually for compliance did not raise the possibility of electing qsl08 status until the spring of although firm c and firm had communicated regarding company b's controlled_group status in no further action was taken this request for relief under sec_301_9100-1 of the p a regulations was made on date before the service discovered the failure_to_file the election based on these facts company a is deemed to have acted reasonably and in good_faith because it satisfies clause i of section dollar_figure b although the interests of the government are ordinarily prejudiced if the taxable_year in which the election would have been made is closed by the statute_of_limitations company a has filed an application under the voluntary correction program to correct the k plans for failures to satisfy the adp_test additionally company a does not have a lower tax_liability than it would have if it had timely filed the election accordingly company a is granted an extension of days from the date of the issuance of this ruling letter to file notification of the qslob election on form_531 0-a with the appropriate office of the service no opinion is expressed as to whether the separate lines of business_of_the_taxpayer satisfy the requirements other than notifying the secretary under sec_414 of the code this ruling does not constitute a determination that a separate_line_of_business satisfies the requirement of administrative scrutiny within the meaning of sec_1_414_r_-6 of the federal_income_tax regulations no opinion is expressed as to the tax treatment of the transaction described herein under any other provisions of the code cr regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office should you have any concerns regarding this ruling please contact c carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc
